                                                            1   DARREN T. BRENNER, ESQ.
                                                                Nevada Bar No. 8386
                                                            2   JARED SECHRIST, ESQ.
                                                                Nevada Bar No. 10439
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: darren.brenner@akerman.com
                                                            6   Email: jared.sechrist@akerman.com
                                                            7   Attorneys for Bank of America, N.A.
                                                            8
                                                                                                   UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   BANK OF AMERICA, N.A.,                                Case No.: 2:15-cv-00684-RFB-NJK
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12                        Plaintiff,
                                                                                                                      STIPULATION   AND  ORDER   TO
AKERMAN LLP




                                                           13   v.                                                    EXTEND TIME TO FILE REPLIES IN
                                                                                                                      SUPPORT    OF   MOTIONS   FOR
                                                           14   HAWTHORN WOODS                    AVENUE TRUST;       SUMMARY JUDGMENT
                                                                SILVER     TURTLE                   HOMEOWNERS
                                                           15   ASSOCIATION,
                                                                                                                      [FIRST REQUEST]
                                                           16                        Defendants.

                                                           17

                                                           18
                                                                             Bank of America, N.A. (BANA), Hawthorn Woods Avenue Trust (Trust) and Silver Turtle
                                                           19
                                                                Homeowners Association (HOA), stipulate as follows:
                                                           20
                                                                             1.    BANA filed its motion for summary judgment on November 2, 2018. [ECF No. 59].
                                                           21
                                                                Trust filed its response to BANA's motion on November 26, 2018 [ECF No. 61] and HOA filed its
                                                           22
                                                                response to BANA's motion on November 26, 2018. [ECF No. 64] BANA's reply is currently due on
                                                           23
                                                                December 10, 2018.
                                                           24
                                                                             2.    Trust filed its motion for summary judgment on November 2, 2018. [ECF No. 58].
                                                           25
                                                                BANA filed its opposition to Trust's motion on November 26, 2018. [ECF No. 62]. Trust's reply is
                                                           26
                                                                currently due on December 10, 2018.
                                                           27

                                                           28
                                                                                                                1
                                                                47203058;2
                                                            1                3.   HOA filed its motion for summary judgment on November 2, 2018. [ECF No. 60].

                                                            2   BANA filed its opposition to HOA's motion on November 26, 2018. [ECF No. 63]. HOA's reply is

                                                            3   currently due on December 10, 2018.

                                                            4                4.   The parties hereby stipulate and agree that each moving party shall have seven (7)

                                                            5   additional days to file its reply. The new deadline for the moving parties to file their replies in support

                                                            6   of the pending motions for summary judgment shall be December 17, 2018.

                                                            7                5.   This is the first request for an extension and is not made for purposes of undue delay.

                                                            8   The extension will allow counsel a meaningful opportunity to address the arguments raised in
                                                            9   oppositions.

                                                           10   DATED December 10, 2018
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                AKERMAN LLP                                           LAW OFFICES OF MICHAEL F. BOHN, ESQ. LTD
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13    /s/ Jared Sechrist                                    /s/ Michael F. Bohn
                                                                DARREN T. BRENNER, ESQ.                               MICHAEL F. BOHN, ESQ.
                                                           14   Nevada Bar No. 8386                                   Nevada Bar No. 1641
                                                                JARED SECHRIST, ESQ.                                  ADAM R. TRIPPIEDI, ESQ.
                                                           15
                                                                Nevada Bar No. 10439                                  Nevada Bar No. 12294
                                                           16   1635 Village Center Circle, Suite 200                 2260 Corporate Circle, Suite 480
                                                                Las Vegas, NV 89134                                   Henderson, Nevada 89074
                                                           17
                                                                Attorneys for Bank of America, N.A.                   Attorneys for Hawthorn Woods Avenue Trust
                                                           18

                                                           19   LEACH KERN GRUCHOW ANDERSON SONG

                                                           20    /s/ Ryan D. Hastings
                                                                SEAN L. ANDERSON, ESQ.
                                                           21   Nevada Bar No. 7529
                                                                RYAN D. HASTINGS, ESQ.
                                                           22   Nevada Bar No. 12394
                                                           23   2525 Box Canyon Drive
                                                                Las Vegas, NV 89128
                                                           24
                                                                Attorneys for Silver Turtle Homeowners
                                                           25   Association
                                                           26

                                                           27

                                                           28
                                                                                                                  2
                                                                47203058;2
                                                                                                                ORDER
                                                            1
                                                                             IT IS SO ORDERED.
                                                            2
                                                                                         11th day of December, 2018.
                                                                             Dated this ______
                                                            3

                                                            4
                                                                                                              _______________________________________
                                                            5                                                 UNITED STATES MAGISTRATE JUDGE
                                                            6

                                                            7

                                                            8                                        CERTIFICATE OF SERVICE
                                                            9
                                                                             I HEREBY CERTIFY that on this 10th day of December, 2018 and pursuant to
                                                           10
                                                                FRCP 5(b)(2)(E), I caused service via U.S. District Court's Case Management/Electronic Case Files
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                (CM/ECF) system a true and correct copy of the foregoing STIPULATION AND ORDER TO
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13   EXTEND TIME TO FILE REPLIES IN SUPPORT OF MOTIONS FOR SUMMARY

                                                           14   JUDGMENT, addressed to:

                                                           15   Michael F. Bohn, Esq.                                  Sean L. Anderson, Esq.
                                                                LAW OFFICE OF MICHAEL F. BOHN                          Ryan D. Hastings, Esq.
                                                           16   2260 Corporate Circle, Suite 480                       LEACH KERN GRUCHOW ANDERSON SONG
                                                           17   Henderson, Nevada 89074                                2525 Box Canyon Drive
                                                                                                                       Las Vegas, Nevada 89128
                                                           18   Attorney for Hawthorn Woods Avenue Trust
                                                                                                                       Attorneys for Silver Turtle Homeowners
                                                           19                                                          Association
                                                           20

                                                           21                                                          /s/ Tracey Wayne
                                                                                                                       An employee of AKERMAN LLP
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                 3
                                                                47203058;2
